COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00435-CV

CHARLIE HILL                                                          APPELLANT

                                         V.

HSBC BANK USA, N.A. AND                                               APPELLEES
OCWEN LOAN SERVICING, LLC

                                      ----------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

      Appellant Charlie Hill attempts to appeal from a “Final Summary

Judgment” that the trial court signed on July 14, 2011. In the “Final Summary

Judgment,” the trial court decreed that appellant take nothing with respect to his

claims against two parties. The “Final Summary Judgment” does not expressly

state that it resolves all claims brought by appellant or that it is appealable. We

sent a letter to appellant to express our concern that we lack jurisdiction over his


      1
       See Tex. R. App. P. 47.4.
appeal because the “Final Summary Judgment” does not appear to dispose of all

parties.2 See Tex. R. App. P. 42.3. We informed appellant that unless he filed

with the court, by December 27, 2011, a response showing grounds for

continuing the appeal, we would dismiss it for want of jurisdiction. Appellant has

not responded to our letter. Because we conclude that appellant’s appeal does

not arise from a final judgment or an appealable interlocutory order,3 we dismiss

the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), (c), 43.2(f);

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195, 200, 204 (Tex. 2001) (stating

that generally an appeal may be taken only from a final judgment and that a

judgment is final and appealable if it actually disposes of all parties and all claims

or contains language indicating that it disposes of all parties and all claims);

Sanders v. City of Grapevine, 218 S.W.3d 772, 776 (Tex. App.—Fort Worth

2007, pet. denied) (“Generally, a Texas appellate court has jurisdiction to hear an

appeal only if it is from a final judgment.”).



                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: February 23, 2012

      2
       Appellant’s amended petition, which he filed in the trial court on February
28, 2011, appears to designate “Baxter Schwartz & Shapiro” as a defendant, and
we have not received any document that resolves the claims against that party.
      3
       A party may not appeal an interlocutory order unless authorized by
statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001).


                                            2